— Appeal by the defendant from a judgment of the County Court, Westchester County (Zittell, J.), rendered May 17, 1985, convicting him of robbery in the second degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not denied his constitutional right to the effective assistance of counsel. Defense counsel afforded the defendant "meaningful representation” (see, People v Baldi, 54 NY2d 137, 147; People v Chang, 129 AD2d 722, lv denied 70 NY2d 644), as evidenced, inter alia, by his pretrial motion practice, his presentation of cogent identification and alibi defenses, and his thorough and searching cross-examination of prosecution witnesses (see, e.g., People v Hewlett, 71 NY2d 841). Mollen, P. J., Kooper, Sullivan and Harwood, JJ., concur.